  Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 1 of 7 PageID #:18670




                      IN TH E UN ITE D S TA TE S D IS TRIC T C O URT
                     FO R TH E N O RTH E RN D IS TRIC T O F IL L IN O IS
                                   E A S TE RN D IV IS IO N


IN RE :D E A L E R M A N A GE M E N T                M D L N o.28 17
S Y S TE M S A N TITRUS T L ITIGA TIO N              C ase N o.18 -cv-0 0 8 64

This D ocu mentRelates To:                           H onorable RobertM .D ow,J   r.
                                                     M agistrate J
                                                                 u d ge J
                                                                        effrey T.Gilbert
TH E D E A L E RS H IP C L A S S A C TIO N




   D E A L E RS H IP C L A S S P L A IN TIFFS ’S UP P L E M E N TA L M E M O RA N D UM O F L A W
      IN FURTH E R S UP P O RT O F TH E IR (1)M O TIO N FO R FIN A L A P P RO V A L O F
          S E TTL E M E N T W ITH D E FE N D A N T TH E RE Y N O L D S A N D RE Y N O L D S
       C O M P A N Y ;A N D (2)M O TIO N FO R TH E A D V A N C E M E N T O F L ITIGA TIO N
                 E X P E N S E S FRO M TH E S E TTL E M E N T W ITH D E FE N D A N T
                          TH E RE Y N O L D S A N D RE Y N O L D S C O M P A N Y
    Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 2 of 7 PageID #:18671



        P u rsu antto Ru les 23(a),(b)(3),(e),and (h) of the Fed eralRu les of C ivilP roced u re,

D ealership C lass P laintiffs (“D ealership P laintiffs”
                                                        ),on behalf of themselves and the proposed

D ealership C lass,1 by and throu gh their cou nsel, respectfu lly su bmit this su pplemental

memorand u m of law in fu rthersu pportof their(1)M otion forFinalA pprovalof Settlementwith

D efend antThe Reynold s and Reynold s C ompany (“FinalA pprovalM otion”
                                                                       )(E C F N os.47 9-

48 0 );and (2) M otion for the A d vancementof L itigation E x penses from the Settlementwith

D efend antThe Reynold s and Reynold s C ompany (“L itigation E x penses M otion”
                                                                                ) (E C F N os.

48 1-48 2).2

                             N O O B JE C TIO N H A S B E E N FIL E D

        N otice to the D ealership C lass has been d isseminated pu rsu ant to the P reliminary

A pprovalO rd er For SettlementB etween the D ealership C lass and Reynold s (E C F N os.432,

449),ad visingallinterested parties thatany objections to the Settlement,orto the ad vancement

of litigation ex penses,were requ ired to be filed withthe C ou rton orbefore J
                                                                              anu ary 2,20 19 and

served on certain cou nselfor the Settling P arties.The J
                                                        anu ary 2,20 19 objection d ead line has

now passed .D ealershipP laintiffs and theircou nselare pleased to ad vise the C ou rtof the positive

reaction of the D ealership C lass to the proposed Settlement and the application for the

ad vancementof litigation ex penses.

        The reaction of aclass to asettlementis asignificantfactorin assessingthe fairness and

ad equ acy of asettlement.See FinalA pprovalM otion at14-16.A s of the d ate of this filing,and

following notice being sent to more than 15,60 0 potential D ealership C lass M embers,to

1
  C apitalized terms nototherwise d efined herein have the meanings setforth and d efined in the
Settlement A greement (“A greement”    ) B etween the D ealership C lass and Reynold s, d ated
O ctober23,20 18 (E C F N o.427 -2).
2
  P u rsu antto the terms of the A greement(E C F N o.427 -2 ¶ 23),finalapprovalof the Settlement
is notcontingenton the C ou rt’s resolu tion of the L itigation E x penses M otion.
    Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 3 of 7 PageID #:18672



D ealership C lass C ou nsel’s knowled ge,notone D ealership C lass M ember has objected to the

Settlement,orto the requ ested ad vancementof litigation ex penses.

        L ikewise,the SettlementA d ministrator,E piq C lass A ction &    C laims Solu tions,Inc.

(“E piq”
       ) has notreceived any objections.(A lthou gh any objections were requ ired to be filed

with the C lerk of the C ou rtand served on cou nsel,E piq monitored allmaild elivered to this

case’s postoffice box forany objections in the eventan objectord id notfollow the instru ctions

and instead mailed an objection to E piq.) See the accompanying Su pplementalD eclaration of

C ameron R.A zari,E sq.Regard ing N otice A d ministration (“Su pplementalA zariD ecl.”
                                                                                      ) ¶ 17 ,

su bmitted herewith.Therefore,D ealership C lass P laintiffs respectfu lly su bmitthatno response

brief,as permitted by the P reliminary A pprovalO rd er(EC F N o.432 ¶ 29),is necessary given that

the time forsu bmittingobjections has passed and no objections to the proposed Settlementhave been

received .

        Fu rthermore,in response to notice mailed to over 15,60 0 potentialD ealership C lass

M embers,E piq received only 57 letters (three are d u plicates)3 requ esting ex clu sion from the

D ealership C lass.See Su pplemental A zari D ecl.¶ ¶ 15-164 A ccord ingly,it is respectfu lly

su bmitted thatthe lackof any D ealershipC lass M emberobjection,and the minimalrequ ests for



3
  The 54 letters requ esting ex clu sion provid ed d ealershipinformation matching 158 of the over
15,60 0 potentialD ealershipC lass M embers thatwere sentind ivid u ald irectmailnotice by E piq.
The 54 letters provid ed information foranother146 d ealerships thatd id notmatch information
from the d irectmailinglist.See id.¶ 16.
4
  A tthe SettlementH earing on J    anu ary 22,20 19,D ealership C lass C ou nselwillprovid e the
C ou rtwith acomplete listof allex clu sion requ ests received to d ate.D ealershipP laintiffs make
no representations abou tthe timeliness or valid ity of the ex clu sion requ ests.The C ou rtwill
ex clu d e allpersons and entities thatitd eems to have su bmitted timely and valid requ ests for
ex clu sion.




                                                2
  Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 4 of 7 PageID #:18673



ex clu sion,are a testament to the fairness,ad equ acy,and reasonableness of the proposed

Settlementand the application forthe ad vancementof u pto $3 million in litigation ex penses.

                                         C O N C L US IO N

       Forthe foregoingreasons,and forthose setforthin the previou s su bmissions,D ealership

C lass P laintiffs and D ealershipC lass C ou nselrespectfu lly requ estthatthe C ou rt:(i)grantfinal

approvalof the Settlement;and (ii) approve u p to $3 million in litigation ex penses from the

SettlementFu nd to be u sed forlitigation ex penses incu rred on behalf of the D ealership C lass.

Two proposed ord ers are attached to this memorand u m as E x hibitA ([P roposed ] FinalA pproval

O rd erand J
           u d gmentforSettlementB etween the D ealershipC lass and Reynold s);and E x hibitB

([P roposed ] O rd erGranting A d vancementof L itigation E x penses from the SettlementB etween

the D ealership C lass and Reynold s).P u rsu antto this C ou rt’s C ase P roced u res,both proposed

ord ers are beingsu bmitted to the C ou rt’s proposed ord ers inbox concu rrently herewith.




D A TE D :J
          anu ary 15,20 19               Respectfu lly su bmitted ,

                                         /s/ Peggy J. Wedgworth__________________________
                                         P eggy J .W ed gworth(pro hac vice)
                                         E lizabethM cKenna(pro hac vice)
                                         M IL B E RG TA D L E R P H IL L IP S GRO S S M A N L L P
                                         O ne P ennsylvaniaP laza,19thFloor
                                         N ew Y ork,N Y 10 119
                                         Tel:(212)594-530 0
                                         Fax :(212)8 68 -1229
                                         pwed gworth@ milberg.com
                                         emckenna@ milberg.com

                                         Interim Lead Counsel for the Dealership Class




                                                 3
Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 5 of 7 PageID #:18674



                                L eonard A .B ellavia(pro hac vice)
                                Steven B latt
                                B E L L A V IA B L A TT,P C
                                20 0 O ld C ou ntry Road ,Su ite 40 0
                                M ineola,N ew Y ork1150 1
                                Tel:(516)8 7 3-30 0 0
                                Fax :(516)8 7 3-90 32
                                lbellavia@ d ealerlaw.com
                                sblatt@ d ealerlaw.com

                                Dealership Class Plaintiffs’ Steering Committee

                                D anielC .H ed lu nd (pro hac vice)
                                M ichelle J  .L ooby (pro hac vice)
                                D anielE .Gu stafson
                                D avid A .Good win
                                D anielJ  .N ord in
                                GUS TA FS O N GL UE K P L L C
                                C anad ian P acific P laza
                                120 Sou thSix thStreet,Su ite 260 0
                                M inneapolis,M N 5540 2
                                Tel:(612)333-8 8 44
                                Fax :(612)339-6622
                                d hed lu nd @ gu stafsonglu ek.com
                                mlooby@ gu stafsonglu ek.com
                                d gu stafson@ gu stafsonglu ek.com
                                d good win@ gu stafsonglu ek.com
                                d nord in@ gu stafsonglu ek.com

                                Dealership Class Plaintiffs’ Steering Committee




                                       4
Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 6 of 7 PageID #:18675



                                James E .B arz
                                FrankRichter
                                RO B B IN S GE L L E R RUD M A N & D O W D L L P
                                20 0 Sou thW ackerD rive,31 stFloor
                                C hicago,IL 60 60 6
                                Tel:(312)67 4-467 4
                                Fax :(312)67 4-467 6
                                jbarz@ rgrd law.com
                                frichter@ rgrd law.com

                                D avid W .M itchell(pro hac vice)
                                A lex and raS.B ernay
                                C armen A .M ed ici
                                RO B B IN S GE L L E R RUD M A N & D O W D L L P
                                655 W estB road way,Su ite 190 0
                                San D iego,C A 9210 1
                                Tel:(619)231-10 58
                                Fax :(619)231-7 423
                                d avid m@ rgrd law.com
                                x anb@ rgrd law.com
                                cmed ici@ rgrd law.com

                                Dealership Class Plaintiffs’ Steering Committee

                                RobertA .C lifford
                                Shannon M .M cN u lty
                                C L IFFO RD L A W O FFIC E S ,P .C .
                                120 N .L aSalle Street,31 Floor
                                C hicago,Illinois 60 60 2
                                Tel:(312)8 99-90 90
                                Fax :(312)251-1160
                                RA C @ clifford law.com
                                SN M @ clifford law.com

                                MDL Liaison Counsel




                                       5
  Case: 1:18-cv-00864 Document #: 493 Filed: 01/15/19 Page 7 of 7 PageID #:18676



                                C E RTIFIC A TE O F S E RV IC E

         I,P eggy J.W ed gworth,an attorney,hereby certify thaton J     anu ary 15,20 19,Icau sed a
tru e and correct copy of the foregoing D E A L E RS H IP C L A S S P L A IN TIFFS ’
S UP P L E M E N TA L M E M O RA N D UM O F L A W IN FURTH E R S UP P O RT O F TH E IR (1)
M O TIO N FO R FIN A L A P P RO V A L O F S E TTL E M E N T W ITH D E FE N D A N T TH E
RE Y N O L D S A N D RE Y N O L D S C O M P A N Y ; A N D (2) M O TIO N FO R TH E
A D V A N C E M E N T O F L ITIGA TIO N E X P E N S E S FRO M TH E S E TTL E M E N T W ITH
D E FE N D A N T TH E RE Y N O L D S A N D RE Y N O L D S C O M P A N Y to be filed and served
electronically viathe C ou rt’s C M /E C F system.N otice of this filingwillbe sentby e-mailto all
parties by operation of the C ou rt’s electronic filingsystem orby mailto anyone u nable to accept
electronic filing as ind icated on the N otice of E lectronic Filing.P arties may access this filing
throu ghthe C ou rt’s C M /E C F System.


                                      /s/ Peggy J. Wedgworth_______
                                      P eggy J.W ed gworth
